DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 12/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 13 has been amended.  Claims 1-12 and 21-112 have been cancelled.  Claims 113-124 are newly added.  Accordingly, claims 13-20 and 113-124 remain pending in the application and are currently under examination.

Priority
	In the previous Office Action, it was asserted that the subject matter of claim 11 was not supported by the prior-filed applications.  Claim 11 has been cancelled.  Thus, the priority issue of said claim is rendered moot.

Information Disclosure Statement
	The IDS dated 12/6/2021 has been considered.  A signed copy is enclosed herewith.

Withdrawn Rejections
	Applicant’s amendment renders the objection of the specification moot.  Specifically, claims 11 and 12 have been cancelled.  Thus, the lack of antecedent basis issue is rendered moot.  Said objection has been withdrawn.

	Applicant’s amendment renders the rejection of claims 8 and 11 under 35 USC 112(a) moot.  Specifically, said claims have been cancelled.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claims 9 and 10 under 35 USC 112(b) moot.  Specifically, said claims have been cancelled.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claims 8, 10 and 11 under 35 USC 102/103 over Melvik moot.  Specifically, said claims have been cancelled.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the provisional statutory double patenting rejection of claims 1-11, 13, 14 and 16 over copending application 17/148,427 moot.  Specifically, claims 1-11 have been cancelled and claims 13, 14 and 16 have been amended such that the subject matter is not identical to the subject matter of the copending application.  Thus, said rejection has been withdrawn.  However, after further consideration, a nonstatutory double patenting rejection is applicable to amended claims 13, 14 and 16.  Applicant’s attention is directed to the nonstatutory double patenting rejection presented below.
Maintained/Modified Rejections
In light of Applicant’s amendments, the following rejections have been modified:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 15 stands provisionally rejected and newly amended claims 13, 14 and 16 are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17/148,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are anticipated by the subject matter of the copending claims.
Instant claim 13 is drawn to a method of in situ formation of a nerve cap, comprising the steps of: identifying a severed end of a nerve; positioning the severed end into a cavity defined by a form; introducing media into the cavity to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form a protective barrier surrounding the severed end.
Copending claim 17 is drawn to a method of in situ formation of a nerve cap, comprising the steps of: identifying a severed end of a nerve; positioning the severed end into a cavity defined by a form; introducing media into the cavity to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, 
The entire scope of copending claim 17 falls within the scope of instant claim 13.  As such, copending claim 17 anticipates the subject matter of instant claim 13.

Instant claim 14 requires the limitations of instant claim 13 and further recites, “further comprising the step of removing the form”. 
 Copending claim 18 requires the limitations of copending claim 17 and further recites, “further comprising the step of removing the form”. 
The entire scope of copending claim 18 falls within the scope of instant claim 14.  As such, copending claim 18 anticipates the subject matter of instant claim 14.

Instant claim 15 requires the limitations of instant claim 13 and further recites, “identifying a surgically severed nerve”.
Copending claim 19 requires the limitations of copending claim 17 and further recites, “identifying a surgically or traumatically severed nerve”.
The entire scope of copending claim 19 falls within the scope of instant claim 15.  As such, copending claim 19 anticipates the subject matter of instant claim 15.

Instant claim 16 requires the limitations of instant claim 13 and further recites, “wherein the form comprises a nerve guide, and said positioning step comprises positioning the nerve such 
Copending claim 20 requires the limitations of copending claim 17 and further recites, “wherein the form comprises a nerve guide, and said positioning step comprises positioning the nerve such that the nerve guide maintains the severed end within the cavity spaced apart from a sidewall of the form”.
The entire scope of copending claim 20 falls within the scope of instant claim 16.  As such, copending claim 20 anticipates the subject matter of instant claim 16.

Thus, for these reasons, said claims are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
	Applicant states that claims 1-11 have been cancelled and claim 13 has been amended and requests reconsideration in view of said amendments.  Remarks, page 6.
In response, it is respectfully submitted that the cancellation of claims 1-11 and the amendment of claim 13, as explained above, prompted withdrawal of the statutory double patenting rejection, however a nonstatutory double patenting rejection is now applicable to amended claim 13 and its depending claims 14-16.  The previously presented nonstatutory double patenting rejection of claim 15 has been modified to include claims 13, 14 and 16.  
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained with respect to claim 15 and modified with respect to claims 13, 14 and 16.

New Rejections
	In light of Applicant’s amendments, the following objections/rejections have been newly added:
Claim Objections
New claim 117 is newly objected to because of the following informalities:  said claim recites, “wherein identifying the severed nerve includes...” in the 2nd line of the claim.  Claim 117 depends from claim 13.  Claim 13 recites, “identifying a severed end of a nerve”. For improved clarity and consistency, it is suggested that “the severed nerve” is replaced with “the severed nerve end”.   
New claim 120 is newly objected to because of the following informalities:  said claim recites, “further comprising the step of positioning a form at a treatment site before the positioning the severed end step”.  Claim 120 depends from claim 13.  Claim 13 recites, “positioning the severed end into a cavity defined by a form”.  For proper antecedent basis, “a form” should be replaced with “the form”. This informality does not rise to the level of indefiniteness under 35 USC 112(b) because the only reasonable interpretation is the form of claim 13.
 claim 121 is newly objected to because of the following informalities:  said claim recites, “further comprising the step of forming a form in situ before the positioning the severed end step”.  Claim 121 depends from claim 13.  Claim 13 recites, “positioning the severed end into a cavity defined by a form”.  For proper antecedent basis, “a form” should be replaced with “the form”. This informality does not rise to the level of indefiniteness under 35 USC 112(b) because the only reasonable interpretation is the form of claim 13.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claims 116 and 117 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 116 recites the limitation "the introducing nerve step" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 depends from claim 13. Claim 13 recites, “identifying a severed end of a nerve”, “positioning the severed end”, and “introducing media into the cavity”, however there is no recitation regarding introducing a nerve.  Accordingly, the claim is indefinite because it is unclear which step of claim 13 is being referenced.
Claim 117 recites, “wherein identifying the severed nerve includes the step of severing a target nerve”.  Claim 117 depends from claim 13.  Claim 13 recites, “identifying a severed end of a nerve”.  The claim is indefinite because it is unclear how the step of severing a target nerve can occur if the identifying step has already identified a severed nerve.

Allowable Subject Matter
	Claims 13-20 and 113-124 are free of the prior art.
	US 2014/0094932 A1 discloses a method of in situ formation of a nerve cap comprising the steps of identifying a severed end of a nerve ([0022]), positioning the severed end into a cavity defined by a form (Figure 4B; [0028] and [0032]).  ‘932 does not teach a method of in situ formation of a nerve cap comprising the steps of: introducing media into the cavity of the form to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non-flowable state to form a protective barrier surrounding the severed nerve end.
US 2010/0168625 A1 discloses a method of in situ formation of a nerve cap comprising the steps of: identifying a severed end of a nerve (severed nerve 102; figure 3; paragraph [0027]); positioning the severed end into a cavity defined by a form (a severed nerve 102 is placed into a cavity formed by nerve conduit 110, as shown; figure 3; paragraph (0027]); introducing media into the cavity of the form to surround the severed end (fluid from fluid source 105 is introduced into the nerve conduit 110 (form) via porous manifold 320 to the damaged nerve tissue around the manifold; figure 3; paragraphs [0013], [0031]-[0032]; claim 12). ‘625 does not teach a method of in situ formation of a nerve cap, comprising the steps of: permitting the media to 
US 2013/0304174 A1 discloses a method of in situ formation of a nerve cap comprising the steps of: identifying a severed end of a nerve (a severed peripheral nerve; abstract; paragraph [0076]); positioning the severed end into a cavity defined by a form (a severed peripheral nerve ending 120 is into the cavity of an enclosed housing 110; abstract; figure 31; paragraph [0076]). ‘174 does not disclose a method of in situ formation of a nerve cap, comprising the steps of: introducing media into the cavity of the form to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form a protective barrier surrounding the severed nerve end.
	WO 2016/144166 A1 discloses a method of in situ formation of a nerve cap comprising the steps of: identifying a severed end of a nerve (a nerve cap for covering a nerve stump (severed nerve); abstract); positioning the severed end into a cavity defined by a form (the nerve stump is placed in the capping device (a cavity defined by a form); column 14, lines 22-30; figure 1). ‘166 does not disclose introducing media into the cavity of the form to surround the severed end; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form a protective barrier surrounding the severed nerve end.
	Thus, the prior art does not teach or reasonably suggest the claimed method of claims 13-20 and 113-124.

Conclusion
Claims 17-20, 113-115 and 118-124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In the case of claims 120 and 121, said claims further need the minor amendments suggested above to overcome the minor objectionable informalities.
All claims have been rejected/objected to; no claims are allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617